                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                             :        No. 3:20-cr-00243-JCH
                                                     :
v.                                                   :
                                                     :
SAMUEL KLEIN,                                        :
                                                     :
                      Defendant.                     :        February 11, 2021


            DEFENDANT’S MOTION TO PERMIT TRAVEL TO NEW YORK

       Defendant Samuel Klein respectfully moves the Court for an Order permitting him to

travel to Armonk, New York, in Westchester County on Monday, February 15, 2021, returning

the same day, in order to visit his elderly mother who suffers from Alzheimer’s disease. Mr.

Klein’s mother resides in an assisted-care facility that, due to the COVID-19 pandemic, restricts

the number of permitted visitors daily and schedules appointments for visitation on short notice.

Today, Mr. Klein learned that he secured an appointment for visitation for this coming Monday,

February 15.

       The U.S. Probation Office and the Government do not object to this motion.

       In support of this motion, Mr. Klein respectfully submits the following:

       1.      On December 8, 2020, Mr. Klein appeared before United States Magistrate Judge

Holly B. Fitzsimmons for initial presentment and arraignment. Mr. Klein pled not guilty to the

charges in the Indictment for violations of 18 U.S.C. §§ 2314 and 1957. Jury selection for trial is

currently scheduled to begin on November 1, 2021.

       2.      Mr. Klein was released pending trial on a surety bond and special conditions that

include home detention and travel restrictions. Mr. Klein is not permitted to travel outside of the

State of Connecticut without requesting leave of the Court.
          3.   Mr. Klein’s elderly mother suffers from Alzheimer’s disease. She resides in an

assisted-care facility in Armonk, New York, that—due to the COVID-19 pandemic—restricts the

number of visitors permitted daily. The facility schedules visitation appointments on short

notice.

          4.   Today, Mr. Klein learned that his request to visit his mother was granted. He

secured an appointment for Monday, February 15.

          5.   Mr. Klein therefore requests approval of the Court to travel to Armonk, New

York, on Monday, February 15 for the purpose of visiting his elderly and ill mother. Mr. Klein

will return to his Connecticut residence the same day.

          6.   In the more than two months since his release pending trial, Mr. Klein has

complied with all conditions of release.

          7.   Counsel for the government, Assistant U.S. Attorney Jennifer Laraia, has no

objection to this motion.

          8.   Michael Jones of the U.S. Probation Office has no objection to this motion.

          9.   Based on the foregoing, Mr. Klein respectfully requests that the Court enter an

Order granting him permission to travel to Armonk, New York on Monday, February 15, 2021,

returning the same day, in order to visit his elderly and ill mother.



                                                       DEFENDANT, SAMUEL KLEIN

                                                       By: /s/ Stanley A. Twardy, Jr.
                                                           Stanley A. Twardy, Jr. (ct05096)
                                                           Sara J. van Vliet (ct30690)
                                                           Day Pitney LLP
                                                           One Stamford Plaza, 7th Floor
                                                           263 Tresser Boulevard
                                                           Stamford, CT 06901
                                                           Tel: (203) 977-7300



                                                -2-
      Fax: (866) 458-1037
      satwardy@daypitney.com
      svanvliet@daypitney.com




-3-
                              CERTIFICATE OF SERVICE

        I hereby certify that on February 11, 2021, a true and correct copy of the foregoing
document was filed with the Clerk of Court using the CM/ECF system which will send
electronic notification of such filing to all counsel of record.



                                                  /s/ Stanley A. Twardy, Jr.
                                                  Stanley A. Twardy, Jr. (ct05096)




                                            -4-
